Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Claim Objections
Claim 1 is objected to because of the following informalities:  “PET homopolymer” in claim 1, line 13 should recite “polyethylene terephthalate (PET) homopolymer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the top layer” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that this claim depend on claim 2 or claim 23, instead of claim 1.
In the claim rejections below, examiner will assume that claim 24 depends on claim 2. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-12, 21-22, and 25-26 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US Patent Application 2007/0031688 A1, published 08 Feb. 2007, hereinafter Suzuki).
Regarding claims 1 and 3-4, Suzuki teaches a laminated metal sheet with an amorphous polyester layer (adhesion layer) comprising 30-60 wt.% of a polyester composed mainly of ethylene terephthalate and 40-70 wt.% of a polyester composed mainly of butylene terephthalate (Abstract).  Suzuki teaches that the polyester composed mainly of ethylene terephthalate is a copolymer of these monomers and other monomers (paragraph 0059), and this polyester is amorphous (paragraph 0058), that is, Suzuki teaches an embodiment in which the adhesion layer does not contain PET homopolymer.  Suzuki teaches the other polyester in his amorphous layer may be a polybutylene terephthalate (PBT) homopolymer (paragraph 0060).  Suzuki teaches that the polyester resin layer (bulk layer) formed on the amorphous polyester layer is a polyester containing butylene terephthalate as the main repeating unit, and this polyester may be a homopolymer (paragraph 0064).  Suzuki does not teach that the polyester composed mainly of ethylene terephthalate and other monomers is included in any other layer of his laminate.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected relative amounts of amounts of ethylene-terephthalate-based copolyester and polybutylene terephthalate from the overlapping portion of the ranges taught by Suzuki because overlapping ranges have been held to be prima facie obviousness.
In light of the overlap between the claimed polymer film for laminating onto a metal substrate and that disclosed by Suzuki, it would have been obvious to one of ordinary skill in the art to use a polymer film for laminating onto metal substrate that is both disclosed by Suzuki and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention. 
Regarding claims 2 and 12, Suzuki teaches the elements of claim 1, and Suzuki teaches that his film may be a multilayer film having two or more resin layers having different composition from each other in the thickness direction (paragraph 0056).  Therefore, given that there are “two or more” resin layers, Suzuki teaches a multilayer film with a third layer on top of his polyester resin layer (bulk layer) and amorphous layer as well as additional polymer layers.
Regarding claims 6-9 and 21-22, Suzuki teaches the elements of claim 1, and Suzuki teaches the thickness of the amorphous layer is 0.5 to 8 [Symbol font/0x6D]m (Abstract), and the combined thickness of amorphous layer and the polyester resin layer (bulk layer) is 10 [Symbol font/0x6D]m or larger (paragraph 0021).
Thus, the total PBT content of his film (amorphous layer and polyester resin layer) is 52 wt.% ((40%*8+100%*(10-8))/(10)) to 98.5 wt.% ((70%*0.5+100%*(10-0.5))/(10) [or even higher for total film thicknesses greater than 10 [Symbol font/0x6D]m].
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected amorphous and total film thicknesses and amount of PBT in the total film from the overlapping portions of the ranges taught by Suzuki because overlapping ranges have been held to be prima facie obviousness.
Regarding claim 10, Suzuki teaches the elements of claim 1, and Suzuki teaches the amorphous polyester based on ethylene terephthalate comprises cyclohexane dimethanol as the copolymerizing alcohol component (paragraph 0059); that is, the copolyester is PETg, as described in applicant’s specification (page 8, lines 17-28).
Regarding claim 11, Suzuki teaches the elements of claim 1, and Suzuki teaches the amorphous polyester based on ethylene terephthalate comprises isophthalic acid as the copolymerizing acid (paragraph 0059); that is, the copolyester is IPA-PET.
Regarding claim 25, Suzuki teaches the elements of claim 2, and Suzuki teaches the polyester film may be formed in a biaxially oriented film-forming method (paragraph 0069).
Regarding claim 26, Suzuki teaches the elements of claim 1, and Suzuki teaches the amorphous polyester based on ethylene terephthalate comprises cyclohexane dimethanol as the copolymerizing alcohol component (paragraph 0059); that is, the copolyester is PETg, as described in applicant’s specification (page 8, lines 17-28).  Suzuki teaches the amorphous polyester based on ethylene terephthalate comprises isophthalic acid as the copolymerizing acid (paragraph 0059); that is, the copolyester is IPA-PET.

Claims 5, 12, and 23-24 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US Patent Application 2007/0031688 A1, published 08 Feb. 2007, hereinafter Suzuki) in view of Ebiya et al. (JP 2009/255391 A, published 05 Nov. 2009, hereinafter Ebiya).
Regarding claims 5 and 12, Suzuki teaches the elements of claim 2, and Suzuki teaches that his film may be a multilayer film having two or more resin layers having different composition from each other in the thickness direction (paragraph 0056).
Suzuki does not disclose the number or compositions of these additional layers.
Ebiya teaches a laminate sheet for covering metal plate with four layers with a matte pattern formed by an embossing roll (Abstract).  Ebiya teaches that the A layer (top layer) comprises 70-95 wt.% PBT (paragraph 0028).
Given that Suzuki and Ebiya are drawn to polyester coated metal with intermediate amorphous polyester layers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the layers taught by Ebiya onto the laminated metal sheet of Suzuki.  Since Suzuki and Ebiya are both drawn to polyester coated metal with intermediate amorphous polyester layers, one of ordinary skill in the art would have a reasonable expectation of success in incorporating the layers taught by Ebiya onto the laminated metal sheet of Suzuki.  Further, Ebiya teaches his layers allow for the formation of a good matte appearance and for an uneven design by embossing an arbitrary pattern design, and the layers have excellent workability and designability without excessive increase in manufacturing manpower (paragraphs 0026 and 0029).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected PBT content of the top layer from the overlapping portion of the range taught by Ebiya because overlapping ranges have been held to be prima facie obviousness.
Regarding claims 23 and 24, Suzuki teaches the elements of claim 2, and Suzuki teaches that his film may be a multilayer film having two or more resin layers having different composition from each other in the thickness direction (paragraph 0056).
Suzuki does not disclose the number or compositions of these additional layers.
Ebiya teaches a laminate sheet for covering metal plate with four layers with a matte pattern formed by an embossing roll (Abstract).  Ebiya teaches that the A layer (top layer) comprises 70-95 wt.% PBT, and the thickness of this layer is 5 – 100 [Symbol font/0x6D]m (paragraph 0028).
Given that Suzuki and Ebiya are drawn to polyester coated metal with intermediate amorphous polyester layers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the layers taught by Ebiya onto the laminated metal sheet of Suzuki.  Since Suzuki and Ebiya are both drawn to polyester coated metal with intermediate amorphous polyester layers, one of ordinary skill in the art would have a reasonable expectation of success in incorporating the layers taught by Ebiya onto the laminated metal sheet of Suzuki.  Further, Ebiya teaches his layers allow for the formation of a good matte appearance and for an uneven design by embossing an arbitrary pattern design, and the layers have excellent workability and designability without excessive increase in manufacturing manpower (paragraphs 0026 and 0029).
Ebiya disclose the use of 95 wt.% PBT in the top layer, while the present claims require 98 wt.% PBT (claim 23) or 99 wt.% PBT (claim 24) in the top layer.
It is apparent, however, that the instantly claimed 98 wt.% PBT (claim 23) and 99 wt.% PBT (claim 24) in the top layer and that taught by Ebiya are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the amount of PBT disclosed by Ebiya and the amount of PBT disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to amount of PBT in the top layer, it therefore would have been obvious to one of ordinary skill in the art that the amount of PBT in the top layer disclosed in the present claims is but an obvious variant of the amount of PBT in the top layer disclosed in Ebiya, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Similar to the calculation above, Suzuki in view of Ebiya teaches the total PBT content of his film (amorphous layer, polyester resin layer, and embossed layer (top layer)) is 58.0 wt.% ((40%*8+100%*(10-8)+70%*5)/(15)) to 95.3 wt.% ((70%*0.5+100%*(10-0.5)+95%*100)/(110) [or even higher for total film thicknesses greater than 10 [Symbol font/0x6D]m].
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected PBT content of the entire film from the overlapping portion of the ranges taught by Suzuki in view of Ebiya because overlapping ranges have been held to be prima facie obviousness.

Response to Arguments
Applicant's arguments filed 03 Nov. 2022 have been fully considered, but they were not persuasive.  Applicant’s amendments have necessitated new grounds of rejection, which are presented above. 
Applicant amended claims 1, 5-7, and 10-12 and added claims 21-26.
Applicant argues that the examples in Suzuki all show half crystallization times; therefore, Suzuki teaches polymers that are NOT non-crystallizable.
However, “applicant must look to the whole reference for what it teaches.  Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
Suzuki’s description of his copolyester (paragraph 0059) would include non-crystallizable copolyesters at higher amounts of comonomer than are used in Suzuki’s examples.
Further, paragraph 0011 of the present specification which applicant points to for the meaning of "non-crystallizable" does not limit the copolyester to have no crystallization at all.  Rather this paragraph states that "non-crystallizable means a copolyester that crystallizes very slowly”.  There is no further information in the present specification regarding what is meant by very slowly.  In light of this, given that Suzuki refers to its copolyesters made from polyethylene terephthalate as amorphous, and given that Suzuki discloses copolyesters made from the same monomers as the polyesters of the present invention, it is the examiner's position that the copolyesters of Suzuki are in fact "non-crystallizable" as required in the present claims.
Applicant argues that that their data shows that in the absence of a non-crystallizable polymer in the adhesion layer the film does not adhere to the steel.
However, applicant has not provided evidence that a blend of a copolyester with no crystallinity and PBT is superior to a blend of a copolyester with some crystallinity and PBT, which is the prior art taught by the examples disclosed by Suzuki.  Again, as mentioned above, the broader disclosure of Suzuki includes copolyesters that are non-crystallizable.
Applicant argues that while the copolyesters of Suzuki may be in the amorphous state in a thin layer, these copolyesters are crystallizable.
However, applicant has not provided evidence that a copolyester in an amorphous state that is crystallizable under controlled conditions (in a process outside of the process used to make a polymer coated steel article) is in any way different from a copolyester in an amorphous state that is non-crystallizable.
Applicant argues that the PET of Suzuki, despite its half crystallization time of 300 s, is not non-crystallizable.
However, Suzuki teaches copolyesters of PET that are non-crystallizable; examiner agrees that PET is crystallizable.
Turner (“Development of amorphous copolyesters based on 1,4-cyclohexanedimethanol,” J.Poly.Sci.A, Vol. 42, pp. 5847-5852, published 2004, hereinafter Turner) teaches that DSC crystallization half-times of copolyesters based on terephthalic acid, ethylene glycol, and cyclohexanedimethanol (CHDM) are longer than 1000 minutes (60,000 s) in copolymers with about 30 mol.% CHDM (page 5849, 2nd column, 1st paragraph and Figure 2 [Note: The time scale is logarithmic.]).  Suzuki teaches copolyesters with cyclohexane dimethanol (paragraph 0059) and the desirability of amorphous polyesters (Abstract) in the adhesion layer.
Applicant argues that Suzuki teaches that the bulk layer contains ethylene terephthalate as the main repeating unit, butylene terephthalate as the main repeating unit, and a mixture thereof; therefore, Suzuki teaches that the non-crystallizable copolyester is in the bulk layer.
However, this passage from Suzuki teaches that one embodiment of his invention is the bulk layer is PBT.
Applicant argues that the examples of Suzuki are opposite to the present invention.
However, “applicant must look to the whole reference for what it teaches.  Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
Applicant states that “present claim 1 recites a preferred IPA content of at least 20%”.
However, none of the present claims have a limitation regarding the IPA content of any copolyester.
Applicant argues that Kattan et al. contrasts the difference in crystallization between PET and PETG.
Kattan shows that PETG will crystallize in flow fields that align the polymer chains.  Examiner agrees that this type of flow field would not develop in the coating of a steel object nor in a DSC pan.  
However, Suzuki teaches the inclusion of PETG in his adhesion layer.
Applicant argues that Ebiya is related to furniture; therefore, there is no motivation to combine the references to arrive at the present invention.
However, the layers taught by Ebiya provide an embossed surface, a pigmented layer, and a layer to prevent adhesion to rollers (paragraphs 0029-0032), which would be relevant to the appearance and function of the laminated polyester film for can lids taught by Suzuki.
Applicant argues that Ebiya requires non-oriented layers, whereas claim 24 recites that the polymer film is oriented.
However, Suzuki teaches his film is oriented (paragraph 0069).  The additional layers of Ebiya are non-oriented.
Applicant argues that claim 22 recites that the top layer consists of at least 98 wt.% PBT; whereas, the A layer of Ebiya contains 70 – 95 wt.% PBT.
However, as discussed above, it would have been obvious to one of ordinary skill in the art that a layer with 95 wt.% PBT is but an obvious variant of a layer with 98 wt.% PBT, since applicant has not shown the criticality of the PBT content of this layer.
Applicant argues that Ebiya teaches that embossing is problematic if the polymer is not amorphous, yet PBT is readily crystallizable.
However, Ebiya specifically teaches that his A layer is 70-95 wt.% PBT and his D layer is 70 – 100 wt.% PBT (paragraph 0028), and his A layer is embossed (paragraph 0029).
Applicant argues that Suzuki teaches in paragraph 0062 that the amount of PBT should be less than 70 wt.%, while applicant has found that PBT amounts higher than 60 wt.% can be used in the outer layer.
However, Suzuki’s teaching is for his adhesion layer, while applicant’s reciting of higher PBT amounts are for the bulk or other layers.  Applicant’s limitation for the amount of PBT in the adhesion layer is 50 – 80 wt.% (claim 1), which overlaps with the amount taught by Suzuki.
Applicant argues that their data shows unexpected results in comparison with the examples disclosed by Suzuki.
However, the data is not commensurate in scope with the claims given that the data uses one specific PETG copolyester (one type of comonomer at one mol.%) at loadings of 30-45 wt.%, a single grade of PBT (that is, one molecular weight or melt flow index) at loadings of 53-68 wt.%, with a bulk layer composed of 98-100 wt.% of a single grade of PBT, whereas claim 1 encompasses 20-50 wt.% of any PET-based copolyester that is non-crystallizable, 50-80 wt.% of any grade of PBT, with a bulk layer composed of 91-100 wt.% of any grade of PBT.
Further, as presented above, Suzuki teaches an adhesive layer with a copolyester blended with PBT.  Applicant’s data is intended to show there is an optimal range for the amount of their specific copolymer (PETg) to be blended with PBT in the adhesion layer, but applicant has not presented any data to show that the composition or crystallinity of the non-PBT polymer in the adhesion layer is critical to the performance of applicant’s invention.
Applicant argues that claims 10, 11, and 25, which recites the comonomers in the PET-based copolymer are glycol-type monomers or isophthalic acid, further commensurate with the scope of the data.
However, none of the applicant’s data comprise isophthalic acid-modified polyesters.
Further, as enumerated above, the claimed amounts of the components in the adhesion and bulk layers are not commensurate with applicant’s data.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN VINCENT LAWLER/
Examiner, Art Unit 1787